443 F.2d 1176
UNITED STATES of Americav.Armand FAUGNO et al., Appellant.
No. 19369.
United States Court of Appeals, Third Circuit.
Argued March 4, 1971.
Decided July 8, 1971.

Appeal from the United States District Court for the District of New Jersey; Lawrence A. Whipple, Judge.
Michael A. Querques, Querques, Isles & Weissbard, Orange, N. J. (Harvey Weissbard, Orange, N. J., on the brief), for appellant Maiello.
Marc L. Dembling, William Braniff, Asst. U. S. Attys., Newark, N. J. (Herbert J. Stern, U. S. Atty., Newark, N. J., James D. Fornari, Asst. U. S. Atty., on the brief), for appellee.
Before HASTIE, Chief Judge, and ADAMS and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The principal contention upon this appeal from a conviction of possession of goods stolen from an interstate shipment is that the district court erroneously denied a motion to suppress certain cartons of stolen goods as unlawfully seized by agents of the Federal Bureau of Investigation. We have examined the record and conclude that it adequately supports the findings of fact incorporated in the district court's opinion denying the motion. In the circumstances of this case and for the reasons stated in the district court's opinion we hold that the challenged seizure was lawfully incidental to a valid arrest.


2
We also have considered appellant's challenges to the indictment and to the sufficiency of the evidence, as well as his several contentions concerning the admissibility of evidence and the court's charge to the jury. In none of these matters do we find reversible error.


3
The judgment will be affirmed.